t c memo united_states tax_court andrew g shank petitioner v commissioner of internal revenue respondent docket no filed date olufolajimi a kolawole for petitioner nancy m gilmore and david a indek for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure petitioner concedes that he received during but did not report on his federal_income_tax return a distribution of dollar_figure from his individual_retirement_account ira the question presented is whether he had any basis in this account ie whether he made investments in the account with nondeductible_contributions we conclude that he has established basis for a portion of the distribution but that respondent correctly determined the bulk of it to be taxable findings_of_fact the parties filed a stipulation of facts with attached exhibits that is incorpor- ated by this reference petitioner resided in maryland when he filed his petition in the late 1990s petitioner established an ira account with legg mason an investment management firm headquartered in baltimore maryland petitioner has retained no tax or business records from that period and he has only a vague recollection of the relevant events however he credibly testified that he was a high wage earner during those years and that he was unable to claim a deduction for his initial investment in the ira account from his testimony we infer that he was an active_participant in a qualified_plan and that the deductibility of his ira contributions was completely phased out under the adjusted_gross_income agi limitation of sec_219 1except as otherwise noted all statutory references are to the internal reve- nue code code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar at a time not disclosed by the record petitioner’s ira account moved from legg mason to citibank sometime during the ira account moved from citibank to morgan stanley smith barney llc morgan stanley during petitioner withdrew the entire balance of the account receiving a distribution of dollar_figure morgan stanley supplied petitioner and the irs with form 1099-r distri- butions from pensions annuities retirement or profit-sharing_plans iras in- surance contracts etc this form reported the amount of the distribution indicat- ed that it was a distribution from an ira listed distribution code normal dis- tribution and stated that the taxable_amount was not determined the in- structions for the recipient stated that the payer was unable to determine the tax- able amount and emphasized that i t is your responsibility to determine the tax- able amount petitioner timely filed form_1040 u s individual_income_tax_return for he did not report the dollar_figure ira distribution on this return alerted by computer document matching the irs selected petitioner’ sec_2014 return for exam- ination on date the irs issued him a timely notice_of_deficiency de- termining that the entire distribution was taxable because he had failed to establish his basis in the ira account he timely petitioned this court for redetermination of the deficiency opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of sub- stantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner does not contend and he could not plausibly contend that the burden_of_proof should shift to respondent under sec_7491 subject_to various limitations a deduction is allowed for contributions to an ira for the taxable_year sec_219 sec_408 also permits designated nondeductible_contributions to an ira the maximum amount of a nondeduc- tible contribution cannot exceed the amount allowable as a deduction under sec_219 sec_408 between and the period during which petitioner made his initial ira investments the annual_limit on deductible 2the irs also determined that petitioner had underreported by dollar_figure the taxable_portion of an dollar_figure social_security distribution this adjustment is computational and is not in dispute ira contributions and thus the cap on nondeductible_contributions was dollar_figure see sec_219 id a taxpayer who makes a nondeductible ira contribution is required to in- clude with his return a form that reports among other things the amount of de- signated nondeductible_contributions for the taxable_year sec_408 the secretary has prescribed for this purpose form_8606 nondeductible iras petitioner does not have copies of any_tax returns that he filed during the 1990s respondent’s counsel attempted to obtain archived copies of these old returns but was unable to do so although the documentary record is sparse it contains a few useful clues petitioner produced a citibank account summary for his ira dated date that shows a total portfolio value of dollar_figure this statement shows that the assets in the account were initially purchased sometime before date for an ag- gregate cost of dollar_figure the statement shows no other contributions by petitioner rather the rest of the account value consisted of reinvestments to date compris- ing dividends short-term gains and long-term gains counsel for respondent was able to retrieve from the irs database copies of all third-party reports the irs had received for petitioner from through these include forms individual_retirement_arrangement contribution in- formation provided by citibank and morgan stanley for each of these years these forms confirm that petitioner’s ira account was a regular ira not a roth_ira they show that the value of his ira account between and ranged from a low of dollar_figure during the financial crisis to a high of dollar_figure and they show that petitioner made no contributions or rollover_contributions to this ira account for any year between and where a taxpayer with inadequate business records proves that he incurred certain expenses but cannot substantiate the exact amount the court in appropriate circumstances may estimate the amount allowable see 39_f2d_540 2d cir this court has applied the cohan_rule or similar principles to estimate a taxpayer’s basis in property see eg 66_tc_695 42_tc_273 huzella v commissioner tcmemo_2017_210 at wheeler v commissioner tcmemo_2014_204 108_tcm_388 in certain circumstances we may use the cohan_rule to estimate a taxpayer’s basis in an asset but i n order for the court to estimate basis the taxpayer must provide some ‘reasonable evidentiary basis’ for the estimate wheeler t c m cch pincite citing grp admin premium servs inc v commissioner t c memo in making such an estimate the court bear s heavily upon the taxpayer whose inexactitude is of his own making cohan f 2d pincite given that more than years have passed since petitioner made his initial ira investments the absence of a clear documentary record is understandable we found credible petitioner’s testimony that his initial ira investments consisted of nondeductible_contributions the sum of those initial contributions however was only dollar_figure and the record establishes that he made no additional contribu- tions after his initial investment rather the balance of the dollar_figure distributed to him in or dollar_figure consisted of reinvested dividends and capital_gains that accumulated free of federal_income_tax inside the ira petitioner’s basis in his ira account was thus limited to dollar_figure and the irs correctly determined that the balance of the distribution was taxable see sec_408 providing generally that any amount_paid or distributed out of an individual_retirement_account shall be included in gross_income sec_408 cross-referencing sec_72 excluding from gross_income the taxpayer’s investment_in_the_contract to reflect the foregoing decision will be entered under rule
